The opinion of the court was delivered
Pee Ctjeiam.
Defendant was convicted of murder in the second degree. He appealed therefrom, alleging primarily that his motion for judgment of acquittal should have been granted on the ground that the evidence established that he was insane at the time of commission of the offense. Other grounds urged in his brief were that the verdict was contrary to the weight of the evidence on the insanity issue, *206and that the trial court erred in denying defendant’s motion for a new trial which was based upon the same claim.
We have examined carefully all of the evidence submitted at the trial. There is no doubt that defendant committed the murder. His defense was insanity. On that score the evidence presented a clear jury question. The jury’s resolution of the issue adversely to defendant finds ample support in the record. Consideration of all the testimony demonstrates that the verdict of second degree murder was a just result.
We have considered all the alleged trial errors raised by defendant and none of them presents a ground on which reversal should be ordered.
The judgment of conviction is affirmed.
For affirmance—Chief Justice Weintkatjb and Justices Jacobs, Ebancis, Pkoctob, Hall, Schbttino and Haneman—7.
For reversal—None.